DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Amendment

Claims 1-3, 7 are currently amended.
Claim 4 is cancelled.
Claims 5-6 are previously presented.
Claims 8-10 are withdrawn.
Claims 11-12 are new.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
The arguments have been addressed previously, or are addressed and met in the new rejection.  For example, the newly amended claim limitations are addressed by the newly cited Staals reference.  See below for a complete rejection, with reference citations and mapping.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear from the claimed subject matter what the metes and bounds of the claimed subject matter are.  It is unclear which information corresponds to what states in the operation of the apparatus.  It is unclear if it is an initial state, an intermediate state and a final state and what positions the various structures are in with regards to each of those states.  For the purposes of compact prosecution, Examiner has taken it that this first clause of claim 5 is more of a manner of operating the claimed structures of the apparatus rather than limitations on the controller.  Full patentable weight has been given to the second clause in claim construction.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Rhee (US 2004/0239905).

Regarding claim 1, Van Rhee discloses an imprint (to mark by or as if my pressure) apparatus (See title) which performs an imprint process (See title) on forming a pattern (see pattern of [0020]) on a substrate (see substrate, Id.) for manufacturing by bringing a mold (see mask) into contact with an imprint material (see radiation sensitive layer of [0020]) on the substrate and curing (see radiation of [0009], [0020]) the imprint material, the apparatus comprising:
A substrate stage mechanism (see multi-stage apparatus of [0031]) including a substrate chuck (see substrate holder of [0020]) configured to hold the substrate for manufacturing;
A mold driver (see linear/planar motors of [0037]) configured to drive the mold (see mask), the driving of the mold by the mold driver including bringing the mold into contact with the imprint material on a substrate for calibration (manner of operating in an apparatus claim);

A controller (see control device 6  of [0051]) configured to control the measurement device to obtain height positions (see eight and/or tilt information from the target area on the wafer) of the substrate for calibration in each of a plurality of regions (see projection beam PB hits the substrate surface) of the substrate for calibration, and to generate tilt information indicating a tilt of the substrate chuck (see holder) which is caused by a force received from the mold driver (manner of operating), based on the height positions of each of the plurality of the regions of the substrate for calibration obtained by the measurement device (see [0051]), 
Wherein the controller is further configured to control the plurality of actuators of the mold driver to adjust a relative tilt (see [0052]-[0054]) of the mold relative to the substrate for manufacturing, for each of the plurality of regions on the substrate for manufacturing, based on the tilt information.  

Regarding claim 2, while the reference does not utilize the term shot region, Examiner has interpreted that the shot region is the region where the radiation impinges on the substrate and resin and cures to form a layer of material based on the pattern of the mask.  Van Rhee ([0054]-[0055]) discloses that the sensed regions and the tilt information are fed to the controller to adjust the positioning of the wafer, substrate and mold.  [0058]-[0060] discloses that the height map formed is convoluted to control information in the processor to move the substrate surface with the actuators.

Regarding claim 3, Van Rhee discloses wherein the controller (what follows is intended use/manner of operating) generates tilt information based on the height position of each of the 

Regarding claim 5, Van Rhee discloses wherein the tilt information contains a plurality of pieces of information (see measured height map of [0060]), respectively, corresponding to a plurality of states in the imprint process (any states can be a plurality of states – pre-imprinting, during imprinting, and post-imprinting are just a few states that the reference recognizes – see imaging, priming, soft-bake and resin coating of [0007]), and the controller is configured to control the plurality of actuators (see actuators 12 of [0051]) to adjust the tilt of the mold (see  mask) in each of the plurality of states based on the plurality of pieces of information.

Regarding claim 6, Van Rhee discloses wherein the plurality of states includes (i) a state in which the mold (mask) is pressed against the imprint material on the substrate (see Fig. 3B and [0057]), and (ii) a state obtained after pressing of the mold against the imprint material is cancelled (see [0007], post-exposure bake, etching, ion implantation, metallization, oxidation, chemo-mechanical polishing, etc.). [0025] recognizes that the substrate after subtraction of the average die topology in Fig. 3B is controlled. [0044] recognizes that the substrate position is controlled after retrieval of the mask.  

Regarding claim 7, Van Rhee discloses wherein the measurement device comprises a first measurement device (see mask surface vertical of [0009]) configured to measure a tile of the mold, and a second measurement device (see level sensor of [0014], [0034]) configured to measure a tilt of the substrate, wherein (contingent manner of operating- in the event that no tilt correction is necessary, this is an optional step) based on a measurement result by the first measurement device and a measurement result by the second measurement device, the 

	Regarding claim 11, Van Rhee discloses wherein the height positions (see height maps throughout) of the substrate for calibration when the mold is in contact with the imprint material (manner of operating) depend on the plurality of regions of the substrate for calibration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Staals (US 2009/0262320).
 Regarding claim 1, Staals discloses an imprint apparatus (see lithographic apparatus of title, Fig. 1, [0138]) which performs an imprint process of forming a pattern (See pattern of [0015]) on a substrate (see substrate W of [0017]) for manufacturing by bringing a mold (see die of [0061]) into contact with an imprint material (article worked upon, radiation-sensitive material/layer of [0041]) on the substrate and curing the imprint material (see curing of [0138]), the apparatus comprising:
	A substrate stage mechanism (see stage/table of [0072], [0092]) including a substrate chuck (see stage chuck(s) of [0092]) configured to hold a substrate for manufacturing;
	A mold driver (see servo system of [0041]) configured to drive the mold, the driving of the mold by the mold driver including bringing the mold into contact with the imprint material on a substrate for calibration (manner of operating), wherein the mold driver includes a plurality of actuators (see actuator of [0043], actuators of [0100]);
	A measurement device (see level sensor of [0100]) (what follows is intended use of the measurement device – the measurement device need not be so configured to perform the recited functions) that measures a height position of the substrate for calibration when the mold is in contact with the imprint material on the substrate for calibration; and
	A controller (see controller of [0043], Fig. 6/[0056], [0099]-[0100]) configured to control the measurement device to obtain the height positions of the substrate for calibration in each of a plurality of regions of the substrate for calibration while the mold is in contact with the imprint material on the substrate for calibration while the mold is in contact with the imprint material on the substrate for calibration, and to generate tilt information (see horizontal tilts of [0041], [0097], 
	Wherein the controller is further configured to control the plurality of actuators of the mold driver to adjust a relative tilt of the mold relative to the substrate for manufacturing, for each of the plurality of regions of the substrate for manufacturing, based on the tilt information.
	See MPEP 2144 regarding the obviousness of rearrangement of essential working parts.  To move the servo on the substrate table to the mold/check would have been an obvious rearrangement of essential working parts to one of ordinary skill in the art before the effective filing date.
	To move the mold by servo including configuring the controller to move the substrate chuck would have been the selection of a known design for its intended use because the reference recognizes that the actuator/servo may be suitable for that.  [0041].  One of ordinary skill in the art would have been motivated to simply move the actuator of the substrate table to the substrate chuck before the effective filing date.  This was desirable in Staals.
	Therefore, it would have been obvious to one of ordinary skill in the art to move the servo/motor of Staals from the substrate table to the mold to arrive at the claimed invention before the effective filing date because doing so would have been the selection of a known design for its intended use.

	Regarding claim 2, Staals discloses is further configured to control the plurality of actuators based on the tilt information (see cited portions regarding controller and tilting above), such that the tilt of the mold becomes a tilt according to a shot region as an imprinting target on the substrate for manufacturing.  See cited portions.  This is interpreted as a manner of operating the recited apparatus in an apparatus claim.  The shot region is the exposed portion of the wafer/substrate.  While the reference does not use the term shot region, one of ordinary 

	Regarding claim 3, Staals discloses wherein the controller (what follows is intended use) generates the tilt information based on the height position of each of the plurality of shot regions of the substrate for calibration.  Paragraph [0041] discloses that the level sensor measures the vertical positions of the substrate holders and determines tilt information, relative tilts of the substrate with respect to a level position, and has dynamic feedback to correct for the instant tilt and the desired tilt from a controller standpoint.  The shot regions are the cured regions where the optical elements sends actinic/curing radiation to the resin/radiation curable material for the lithographic process.

	Regarding claim 5, Staals discloses wherein the tilt information contains a plurality of piece of information, respectively, corresponding to a plurality of states in the imprint process, and
	The controller is configured to control the plurality of actuators to adjust the tilt of the mold in each of the plurality of states based on the plurality of pieces of information.  See [0021], each of the heights is considered a piece of information corresponding to a state of the imprint process.  Since there are multiple positions, there are multiple states and multiple pieces of information.

	Regarding claim 6, Staals discloses wherein the plurality of states includes (i) a state in which the mold is pressed against the imprint material on the substrate and (ii) a state obtained after pressing of the mold against the imprint material is canceled.  See [0138].  Examiner considered this claim limitation to be a manner of operating the claimed structure as an intended 

	Regarding claim 7, Staals discloses wherein the measurement device comprises a first measurement device (see [0024] – multiple spot measurement it utilized and that is interpreted as a plurality of individual sensors spread over the substrate area and determining the wafer) configured to measure a tilt of the mold (via height data) and a second measurement device configured to measure a tilt of the substrate,
wherein (contingent manner of operating limitation) based on a measurement result by the first measurement device and a measurement result by the second measurement device, the controller generates tilt correction information (see abs, [0037] – height may/height profile) for correcting a tilt of the mold relative to the substrate for manufacturing in a state in which the substrate for manufacturing and the mold are not in contact with each other via the imprint material, and
adjusts the tilt of the mold in the imprint process based on the tilt information and the tilt correction information (manner of operating the cited apparatus that the apparatus is capable – need not be programmed into the controller to be performed out of the box).  This claim limitation is contingent because if the wafer tilt is correct from the initial position, then no tilt correction information need be generated in the apparatus to perform the imprint lithographic process correctly, therefore the tilt correction information is optional/contingent limitation of the intended use of the apparatus.
To utilize the sensor data from the multiple sensors to generate tilt correction information based upon tilt of the substrate and mold differences would have been obvious to one of ordinary skill in the art before the effective filing date.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Staals to have the sensors take the difference between the substrate and mold tilts and minimized their difference to arrive at the claimed invention before the effective filing date because doing so had the benefit that it minimized damage to the mold and the substrate and improved yields.

	Regarding claim 11, Staals discloses wherein the height positions of the substrate for calibration when the mold is in contact with the imprint material depend (broadest reasonable interpretation to one of ordinary skill in the art before the effective filing date of “depend” is based on) on the plurality of regions of the substrate for calibration.  See height profile of cited portions.  Paragraph [0138] discloses that in imprint lithography the topography in a patterning device may be pressed into a layer of resist and then cured by radiation, heat, or a combination thereof.  Examiner has interpreted that this reference takes the calibration tilt information and adjusts the placement of the imprinting/curing radiation based upon that tilt information.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staals (US 2009/0262320) OR Van Rhee (US 2004/0239905), and further in view of Itoh (US 2001/0013927).

	Regarding claim 12, Staals does not disclose wherein the substrate stage is supported by an air bearing.
	In the same field of endeavor of imprint lithography apparatuses (see title, Abs.), Itoh discloses an air pad which is a pressure bearing supporting the stage. [0005]. To use the air 
	Itoh was a suitable configuration for supporting the stage and the selection of a known design for its intended use.  It was a suitable design for tilt-correction of the substrate/wafer/chuck.  This was desirable in Staal.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the air bearing of Itoh with the imprinting apparatus of Staal to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the movement of the stage and was the selection of a known design for its intended use.
 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712